Citation Nr: 0509011	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.

2.	Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from October 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the veteran's claim of entitlement to 
service connection for a left knee and back condition.  A 
hearing was held at the RO in April 2003.


FINDINGS OF FACT

1.  Any current left knee disability is not of service 
origin.

2.  The veteran's current back disability is not of service 
origin.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service nor may arthritis of the left knee be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).

2.  A back disorder was not incurred in or aggravated by 
service nor may arthritis of the spine be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a March 2003 statement of 
the case, a supplemental statement of the case dated 
September 2004, and a VCAA letter dated July 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received a hearing at the RO in April 
2003.  The Board notes the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's service medical records show that the veteran 
was seen in April 1965 in service complaining of severe pain 
in the low back for two weeks, while sitting or standing.  
After examination, the veteran was diagnosed at that time 
with a probable muscle strain.  He was also seen in service 
in late November and early December 1965 for a contusion of 
the left quadriceps tendon.  It was indicated that at that 
time, a chain on the veteran's bed rack broke, which caused 
the veteran to fall out of bed and strike his left knee.  X-
rays were negative for fracture at that time.  There was 
tenderness to palpation of the lateral portion of the 
superior pole of the left patella.  Extension or flexion 
caused severe pain.  The veteran was seen the next day with 
slight improvement, and the following day, was noted to have 
a slight limp, and was discharged to light duty.  Separation 
examination of August 1966 was negative for any findings 
relating to the veteran's left knee or back.

VA outpatient treatment records dated April 1998 to July 2004 
are negative for any complaint, treatment, or diagnosis of a 
left knee disorder.  During this time the veteran's primary 
problem was reported to be his back.

The report of VA X-rays of the veteran's spine taken in April 
1998 noted minimal degenerative disease of the thoracic 
spine.  Outpatient treatment records from April 1998 to the 
present have showed continued treatment for the veteran's 
chronic back pain.

The veteran received a VA annual examination in April 1998.  
The veteran at that time complained of pain in the upper and 
lower back.  His back was noted to have a surgical scar in 
the thoracic region at approximately T2-T8.  The examiner 
indicated that there appeared to be an element of scoliosis, 
although the examiner indicated that with the previous 
surgery, this was difficult to ascertain.  He had no CVA 
tenderness.  He complained of some pain on palpation of the 
thoracic spine.  The veteran at that time was diagnosed with 
chronic back pain.

A VA outpatient treatment record dated February 1999 
indicated that the veteran reported a constant sharp stabbing 
pain in his upper back for the past seven months.  He 
reported that he had surgery to this area in the 1970s.  He 
stated that this back discomfort had caused him a lot of 
stress.

VA X-rays of the spine taken in February 1999 noted no 
fracture or acute bony abnormalities of the thoracic spine, 
but did note minimal degenerative changes of the thoracic 
spine.

In the report of a VA annual physical examination dated April 
1999, the veteran indicated that his main complaint was 
severe upper back pain.  Upon examination, the veteran's back 
was noted to have a surgical scar in the thoracic region 
which ranged from approximately T2 to T8, which was tender to 
palpation.  He had no CVA tenderness, however, he did have 
some pain on palpation of the thoracic spine.  The veteran 
was diagnosed with chronic back pain.

In a February 2002 VA outpatient treatment record, the 
veteran was given a diagnosis of osteoarthritis.  The 
joint(s) involved were not identified.  The veteran was noted 
at that time to have a lower back tender to percussion, with 
decreased range of motion of the lower back, with the veteran 
stiff when changing positions.

In an August 2002 VA outpatient treatment report, the veteran 
did note that he occasionally had pain in his upper legs, and 
he noted that medication he took helped with his back and 
knees.  

The veteran received a general physical VA examination in 
August 2002.  At that time, the veteran complained of pain in 
his low back, and pain in his upper legs from time to time.  
A 4-inch scar on his back from surgery was noted.  The 
veteran was diagnosed with chronic low back pain.

A VA outpatient treatment record dated February 2003 
indicates that the veteran continued to complain of severe 
back pain.  Upon examination, the veteran was noted to be 
uncomfortable.  The veteran had no tenderness to percussion 
in the upper back, but did have tenderness to both percussion 
and palpation in the lumbar spine.  The veteran was diagnosed 
with lumbar back pain.

Computerized tomography of the spine performed at the VA in 
February 2003 noted mid spinal stenosis with narrowing of the 
spinal canal in the anterior posterior dimension and 
hypertrophy of the ligamentum flavum at L3, L4, and L5 with 
no evidence of nerve root impingement or neural foraminal 
stenosis; bulging disks at L3-4, L4-5, and L5-S1; mild 
degenerative joint disease with irregularity of the anterior 
superior end-plate of L4, either secondary to old trauma or 
developmental variant, and incomplete sacralization of the 
first sacral segment.  VA X-rays from that same time noted 
mild degenerative disease.

The veteran received a hearing at the RO in April 2003.  At 
that time, the veteran reported that he was injured when hit 
by a car in service, on Christmas Eve in 1965.  The veteran 
indicated that he was knocked out, and did not wake until the 
next morning, at which time his knee was swollen and painful, 
and that his back was also painful, and caused him to be 
unable to sit up.  The veteran reported that he was 
hospitalized at a private Italian hospital for these injuries 
for a short time, and then transferred to the Naples Naval 
Hospital on Christmas Eve 1965.  The veteran indicated that 
he was returned to his ship shortly thereafter.  The veteran 
also reported an incident in which he hurt his knee and back 
when his bunk broke, as noted above.  The veteran also stated 
that his knee and back were injured when he once went on 
Shore Patrol in Majorca, and once on Shore Patrol in Malta.  
The veteran submitted at his hearing a report of an accident 
between two ships, in which he appeared to be claiming he was 
also hurt.  That report specifically indicated that one 
person, a doctor, was injured, and another person, a 
corpsman, was killed in that accident. 

A search conducted in April 2003 for records from the Naples 
Naval Hospital from December 24, 1965 to December 26, 1965, 
pertaining to the veteran, did not result in any records 
pertaining to the veteran being located.

A February 2004 VA outpatient treatment record indicated that 
the veteran reported chronic low back pain, and twisting his 
back in late January 2004, after which the pain had been 
constant.

April 2004 VA MRI of the veteran's spine noted progressive 
upper lumbar spondylosis with degenerative disc disease at 
L2-L3 and L3-L4.

The report of VA outpatient treatment dated April 2004 
indicated that the veteran reported a dull pain in his back 
at all times, worse when sitting.  He reported no left pain 
at that time, and indicated that his problem was most 
entirely dull pain in the center of his back at all times.  
Examination of the lower extremities showed no motor deficit.  
He can cross abduct right to left and left to right.  He has 
no sensory deficit.  Reflexes are normal.  He has negative 
straight leg raising test.  The examiner noted that 
examination was consistent with the mild spinal stenosis 
shown on MRI with no evidence of nerve root impingement.  The 
examiner indicated that hypertrophy of the veteran's 
ligamentum flavum was consistent with localized pain.  The 
veteran was recommended exercises and pain medication.


Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions, such as degenerative arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's statements and testimony describing the 
symptoms of his injury, disability, and his treatment and are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.


Service connection for a left knee disorder

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left knee 
disorder.  In this regard, the veteran did have an injury to 
his knee in service.  However, the injury appeared to have 
resolved without residuals, as there is no further record of 
the veteran being treated in service for a left knee problem 
after early December 1965, and the report of the veteran's 
separation examination dated August 1966 is negative for any 
findings of any left knee condition.  

Furthermore, the first post service clinical evidence of a 
left knee disability was in 2002.  At that time VA records 
indicate the veteran had arthritis and was taking medication 
for knee pain.  The Board notes that a specific diagnosis 
concerning the left knee has not be made.  Regardless, this 
evidence is many years after service.  There is no medical 
evidence of record which relates any current left knee 
disability to service.  The Board therefore finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection is not warranted.  


Service connection for a back disorder

The veteran maintains that he injured his back in December 
1965 for which he was hospitalized.  However, this fact in 
and of itself is insufficient to establish service 
connection.  There must also be competent medical evidence 
relating any current back disability to service. 

In this regard, the veteran's service medical records do show 
one report of the veteran being seen in April 1965 for a 
probable muscle strain to the low back.  However, the records 
only show the veteran being treated for a back problem this 
one time, and the veteran's separation examination dated 
August 1966 is negative for any report of back disability.  
Thus it appears that this muscle strain in April 1965 
resolved without residuals.  

The veteran has reported in detail a severe accident he 
states occurred in December 1965 in service, in which he 
injured his back.  There are no service medical records which 
show treatment for his back in this time frame.  Regardless, 
at the time of the separation examination no back disability 
was reported.  Additionally, the first post service clinical 
evidence of a back disorder was in the late 1990s, many years 
after service.  Furthermore, there is no medical evidence of 
record which relates the current back disorder to service or 
any incident in service.  Accordingly, the Board finds that 
service connection for a back disorder is not warranted. 

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


